                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF MICHIGAN
                                SOUTHERN DIVISION


KEVIN L. DOUGHERTY,
              Plaintiff,                             No. 16-10089
v.                                                   District Judge Arthur J. Tarnow
                                                     Magistrate Judge R. Steven Whalen
ESPERION THERAPEUTICS, INC.,
ET AL.,
              Defendants.
                                         /

                                          ORDER
       For the reasons stated on the record on July 25, 2019, Plaintiff’s Motion to

Challenge Defendants’ Confidentiality Designations [Doc. #69] is GRANTED.
       Pursuant to Fed.R.Civ.P. 72(a), any objections to this Order must be filed within

14 days of the date of this Order.1 This Order is STAYED for 14 days, or until further

order of the District Judge assigned to this case.
       The hearing on this motion, conducted on July 25, 2019, including written

transcriptions and electronic recordings of the hearing, is SEALED until further order of
the Court.
       IT IS SO ORDERED.



Dated: July 30, 2019                                 s/R. Steven Whalen
                                                     R. STEVEN WHALEN
                                                     UNITED STATES MAGISTRATE
                                                     JUDGE


       1
         A district judge may reconsider a magistrate judge’s non-dispositive order “where
it has been shown that the magistrate judge’s order is clearly erroneous or contrary to
law.” 28 U.S.C. § 636(b)(1)(A).
                             CERTIFICATE OF SERVICE
       I hereby certify on July 30, 2019 that I electronically filed the foregoing paper with
the Clerk of the Court sending notification of such filing to all counsel registered
electronically. I hereby certify that a copy of this paper was mailed to non-registered ECF
participants on July 30, 2019.

                                                         s/Carolyn M. Ciesla
                                                         Case Manager for the
                                                         Honorable R. Steven Whalen
